DETAILED ACTION
This office action is in response to application filed on July 25, 2022.
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Keller (US Pub. No. 20170315795 A1 hereinafter “Keller”), and in view of Mangtani et al. (US Pub. No. 20130232498 A1 hereinafter “Mangtani”)
Per claim 8
Keller discloses
receiving, by a processing device, a request to install a meta-operator for managing installation of a group of operators on a containerized computing services platform ([Abstract] “The application manager installs the monitor container image as a containerized monitor application that includes monitor program instructions and monitor runtime environment components that operate as a distinct execution unit managed by the same virtualization engine and the operating system kernel that manage runtime processes of the containerized application.”)
installing, by the processing device, the meta-operator on the containerized computing services platform to obtain an installed meta-operator ([0023] “Each of the monitor container images 169 may comprise a file or other registry entry having a container ID, a monitor application program, and a corresponding set of runtime environment components.”)
Keller discloses containerized application associated with devices within an application execution environment in [0016] which is analogous to cited feature “containerized computing services platform”, but Keller does not disclose
obtaining, by the processing device, installation data for installing the group of operators on the containerized computing services platform using the installed meta-operator and managing, by the processing device, installation of the group of operators on the containerized computing services platform in view of the installation data using the installed meta-operator.
However, Mangtani discloses
obtaining, by the processing device, installation data for installing the group of operators using the installed meta-operator ([0023] “Deployment plan 128 provides an IT administrator with a process-oriented view of blueprint 126 that indicates discrete steps to be performed to deploy application 108.”) and 
managing, by the processing device, installation of the group of operators in view of the installation data using the installed meta-operator ([0007] “A method of managing deployment of an application in a cloud environment having virtual computing resources, according to an embodiment, includes determining tasks to be executed for deploying application components [installation of the group of operators] on virtual computing resources for supporting execution of the application; and generating a deployment plan  for executing the tasks according to a topology of the virtual computing resources, the application components, and one or more dependencies between application components.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Keller with teaching of Mangtani to include obtaining, by the processing device, installation data for installing the group of operators using the installed meta-operator and managing, by the processing device, the group of operators in view of the installation data using the installed meta-operator in order to provide a deployment system for deploying a multi-tier application to a cloud computing environment.

Per claim 11
The rejection of claim 8 is incorporated
Keller does not disclose
wherein managing the group of operators comprises triggering installation of the group of operators using resources associated with an operator lifecycle manager.
But Mangtani discloses
managing the group of operators comprises triggering installation of the group of operators using resources associated with an operator lifecycle manager ([0039] “Actions generally include a script comprised of one or more lines of scripting logic that, when executed by a virtual machine on which the application component is hosted, perform operations for an application lifecycle stage (e.g., install, configure, start, stop, upgrade, migrate, etc.).”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Keller with teaching of Mangtani to include managing the group of operators comprises triggering installation of the group of operators using resources associated with an operator lifecycle manager in order to managing deployment of an application in a cloud environment and determining tasks to be executed for deploying application components on virtual computing resources for supporting execution of the application

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Keller, and in view of Mangtani and further view of Fuse (US Pub. No. 20130268925 A1 hereinafter “Fuse”)
Per claim 9
The rejection of claim 8 is incorporated
Keller and Mangtani do not disclose
determining, by the processing device, that the group of operators is installable prior to installing the group of operators.
But Fuse discloses
determining that the group of operators is installable prior to installing the group of operators ([0007] “whether the application can be used is determined from the product information of the target application before the application is installed, and thus it is determined whether to install the application. In this case, if it is determined that the application is cannot be used by an installer, eventually the application cannot be installed.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Keller and Mangtani and further including determining that the group of operators is installable prior to installing the group of operators as taught by Fuse in order to provide a technique capable of establishing an environment in which an application can operate properly and determine that there is a problem with the environment during processing of an installation.

Per claim 10
The rejection of claim 9 is incorporated
Keller and Mangtani do not disclose
the installation data further comprises pre-installation validation instructions, and wherein determining that the group of operators is installable comprises executing the pre-installation validation instructions.
Fuse further discloses
pre-installation validation instructions, and wherein determining that the group of operators is installable comprises executing the pre-installation validation instructions ([0036] “As the usage of the environment check application 220, the environment check application 220 is executed to check whether the application 230 properly operates, before the application 230 is actually installed, and operation verification is performed.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Keller and Mangtani and further including pre-installation validation instructions, and wherein determining that the group of operators is installable comprises executing the pre-installation validation instructions as taught by Fuse in order to provide a technique capable of establishing an environment in which an application can operate properly and determine that there is a problem with the environment during processing of an installation.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Keller, and in view of Mangtani and further view of Saluja et al. (US Pub. No. 20200379742 A1 hereinafter “Saluja”)
Per claim 12
The rejection of claim 8 is incorporated
Keller and Mangtani do not disclose
wherein the installation data further comprises post-installation validation instructions, and wherein managing the group of operators comprises determining that installation of the group of operators was successful by executing the post-installation validation instructions.
But Saluja discloses
the installation data further comprises post-installation validation instructions, and wherein managing the group of operators comprises determining that installation of the group of operators was successful by executing the post-installation validation instructions ([0027] “the validation application 243 can check to see if a client application installer 223 exited with an error, or completed installation successfully.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Keller and Mangtani and further including the installation data further comprises post-installation validation instructions, and wherein managing the group of operators comprises determining that installation of the group of operators was successful by executing the post-installation validation instructions as taught by Saluja in order to verify that the application file correctly installs each client application and configures the applications and operating system correctly.

Per claim 13
The rejection of claim 8 is incorporated
Keller and Mangtani do not disclose
rendering, via a graphical user interface, at least one of: an installation progress indicator or an installation result indicator.
But Saluja discloses
rendering, via a graphical user interface, at least one of: an installation progress indicator or an installation result indicator ([0027] “If no errors are detected, the validation application 243 can indicate within the user interface 100 that the package file 229 or the configuration file 226 can be provided to the OEM.  If any errors are detected, the validation application 243 can instead indicate within the user interface 100 the type of error and the cause of the error.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Keller and Mangtani and further including rendering, via a graphical user interface, at least one of: an installation progress indicator or an installation result indicator as taught by Saluja in order to provide results that rendered in a user interface to indicate whether installation of the applications and configuration of the operating system was successful.

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.

Response to Arguments
Applicant’s arguments filed on July 25, 2022 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a)	Applicant's arguments with respect to claim 8, the limitations “installing, by the processing device, the meta-operator on the containerized computing services platform to obtain an installed meta-operator” that cited references do not teach or suggest.
Examiner’s response:
Examiner disagrees.
The claims do not specify what are meta-operator and operator, so examiner interprets these terms in BRI. 
Keller discloses monitor container images interpreted as meta-operator in [0029] “the application manager 164 accesses the registry 166 of monitor container image files 169 to select a monitor container image based on the operational configuration of the application 108 and the dependency resources in the monitor container image from which the application was installed”
Keller further discloses in [0021] “Once the container is installed, the resident application becomes “containerized,” with multiple containerized applications possibly installed and executing on a given host device. Each of the installed containers shares an operating system kernel with other containers for handling and coordinating runtime operations. “ & [0023] “Each of the monitor container images 169 may comprise a file or other registry entry having a container ID, a monitor application program, and a corresponding set of runtime environment components.”
In view of above, Keller discloses the limitation “installing, by the processing device, the meta-operator on the containerized computing services platform to obtain an installed meta-operator” recited in claim 8.
In view of the amendments,  claims 1-7 and 14-20 overcome the prior arts and indicated as allow in this Office Action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191